       Case 2:20-cv-00658-DWL Document 3 Filed 04/02/20 Page 1 of 7




 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Arizonans for Fair Elections (AZAN); et       Case No:
10   al.,
11                          Plaintiffs,                AFFIDAVIT OF ANABEL
                                                           MALDONADO
12             v.
13   Katie Hobbs, Arizona Secretary of State;
14   et al.,

15                          Defendants.

16
     State of Arizona              )
17
                                   )
18   County of Maricopa            )
19             I, Anabel Maldonado, on this first day of April, 2020, declare under penalty of
20
     perjury that the following is true and correct to the best of my knowledge, information,
21
22   and belief:
23             1.    I am over 18 years of age and have personal knowledge of the facts stated
24
     herein.
25
26             2.    I am a resident of Maricopa County, Arizona.

27
28
       Case 2:20-cv-00658-DWL Document 3 Filed 04/02/20 Page 2 of 7




 1          3.      I am employed as a campaign manager for Arizonans for Fair Elections

 2   (AzAn).
 3
            4.      Arizonans for Fair Elections is an Arizona corporation organized
 4
 5   exclusively for the purpose of promoting social welfare within the meaning of Section

 6   501(c)(4) of the Internal Revenue Code.
 7
            5.      Arizonans for Fair Elections was formed to promote the Fair Elections Act,
 8
     a ballot initiative sought to be placed on the November 3, 2020 General Election ballot.
 9
10   It is registered as a ballot measure committee with the Arizona Secretary of State.
11          6.      The Fair Elections Act is an initiative to make voter registration more
12
     accessible to Arizonans who traditionally have been disenfranchised and limit the
13
14   influence of money in politics.

15          7.      I am knowledgeable of the laws governing initiative measures in Arizona.
16
            8.      To have an initiative measure qualify for the ballot, the ballot measure
17
18   committee must file an application for a petition serial number with the Secretary of State

19   (the “Secretary”). Arizonans for Fair Elections filed its application with the Secretary on
20
     October 30, 2019.
21
            9.      The ballot measure committee cannot gather signatures until an application
22
23   for a petition serial number is filed due to strict legal requirements on the circulation of
24   an initiative petition.
25
            10.     Even after obtaining a serial number, the circulation of the petition should
26
27   not commence. It is in the ballot measure committee’s best interest to submit the text of

28   the petition to the Arizona Legislative Council for review and edits.


                                                   2
       Case 2:20-cv-00658-DWL Document 3 Filed 04/02/20 Page 3 of 7




 1          11.    On October 30, the same day that the serial number application was filed

 2   with the Secretary, Arizonans for Fair Elections submitted the petition to the Legislative
 3
     Council for review.
 4
 5          12.    The Legislative Council responded with its edits and comments on

 6   December 3, 2019. Upon obtaining the edits and comments, the drafting team for
 7
     Arizonans for Fair Elections reconvened to address the Legislative Council’s edits and
 8
     comments and make the necessary changes to the text of the initiative.
 9
10          13.    Due to changes made to the initiative based on the Legislative Council’s
11   comments, the initiative had to be refiled with the Secretary. Any time the initiative is
12
     changed prior to circulation, the application for serial number has to be refiled. No
13
14   changes can be made to the initiative after circulation begins.

15          14.    On January 24, 2020, Arizonans for Fair Elections refiled its application.
16
            15.    Immediately thereafter, Arizonans for Fair Elections began the circulation
17
18   of the petition to obtain signatures for qualification on the ballot for the November 3

19   General Election.
20
            16.    Arizonans for Fair Elections contracted with FieldWorks, LLC
21
     (“FieldWorks”), a campaign management firm providing signature-gathering services.
22
23          17.    In order to qualify for the November 3 General Election ballot, Arizonans
24   for Fair Elections must submit 237,645 valid signatures from qualified electors to the
25
     Secretary by July 2, 2020.
26
27
28



                                                  3
       Case 2:20-cv-00658-DWL Document 3 Filed 04/02/20 Page 4 of 7




 1          18.    The number of required signatures is based on the number of votes cast for

 2   all candidates for governor at the general election last preceding the filing of the initiative
 3
     petition.
 4
 5          19.    During the gathering of signatures, the COVID-19 disease became a

 6   pandemic in the United States as in many other parts of the world.
 7
            20.    Being a highly infectious disease that causes substantial harm to one’s
 8
     wellbeing including death, the health of our campaign employees, the FieldWorks
 9
10   circulators, and the community as a whole, became our top priority.
11          21.    By March 11, 2020, the Governor of Arizona had declared the COVID-19
12
     pandemic an emergency for the State, and soon thereafter, the President of the United
13
14   States declared a national emergency.

15          22.    Prior to the emergency declarations, Arizonans for Fair Elections started
16
     exercising precaution in the collection of signatures. For example, our offices were
17
18   sanitized several times a day, circulators wore gloves when on the field, cases of new

19   pens were made available, all pens were being sanitized after each use, circulators offered
20
     pens with disinfectant wipes wrapped around, and all employees and circulators were
21
     asked to stay home if they felt sick.
22
23          23.    Signature gathering requires close person-to-person contact. Per Arizona
24   law, the signer must sign in the presence of the circulator.
25
            24.    The circulator carries the initiative petition and signature sheets on a clip
26
27   board and supplies the pen used to sign the petition. When a circulator approaches the

28   potential signer, he or she must stand close to the signer to display the petition text,


                                                    4
       Case 2:20-cv-00658-DWL Document 3 Filed 04/02/20 Page 5 of 7




 1   explain the initiative, and solicit the signature. This process can only be completed

 2   through close proximity, likely on a face-to-face basis. Moreover, the circulator provides
 3
     the signer with the pen to sign the petition.
 4
 5          25.    This process could not be accomplished the pandemic broke and grew.

 6          26.    The federal and state governments and medical experts recommended that
 7
     people keep at least six feet separation with others when out in public. Moreover, they
 8
     also recommended that no one be out in public unless necessary. All large gatherings,
 9
10   such as concerts, sporting events and festivals were cancelled as recommended by the
11   government. The government recommended the cancellation of events larger than 10
12
     people.
13
14          27.    To successfully gather the required number of signatures, the initiative

15   campaign relies on large gatherings to obtain signatures. A circulator would now have to
16
     engage in door-to-door signature collection, an inefficient and ineffective method of
17
18   obtaining the large number of signatures required to qualify for the ballot.

19          28.    As the pandemic grew in Arizona, it became increasingly difficult to obtain
20
     signatures without violating the social-distancing requirements.
21
            29.    By March 11, 2020, when the emergency declarations issued, Arizonans for
22
23   Fair Elections had obtained 110,033 of signatures.
24          30.    Immediately after the emergency declarations, the attainment of signatures
25
     immediately declined.
26
27
28



                                                     5
       Case 2:20-cv-00658-DWL Document 3 Filed 04/02/20 Page 6 of 7




 1          31.    On March 30, 2020, the Governor issued an order for people to stay in their

 2   homes unless an essential activity had to be performed outside the home with adherence
 3
     to the social-distancing requirement.
 4
 5          32.    With the rapid rise of COVID-19 cases in Arizona, coupled with the stay-

 6   at-home order issued by the Governor, Arizonans for Fair Elections had to suspend its
 7
     signature-gathering efforts.   The campaign cannot obtain the number of signatures
 8
     required during the stay-at-home order without violating strict Arizona law on the
 9
10   collection of signatures, but worse, without harming the health and safety of the
11   circulators and community.
12
            33.    On March 18, 2020, Arizonans for Fair Elections halted all signature
13
14   gathering efforts.

15          34.    The stay-at-home order is in effect until April 30, 2020. However, the order
16
     is subject to be extended if the pandemic continues to not show signs of reduction.
17
18          35.    Therefore, Arizonans for Fair Elections does not know when it will be able

19   to resume signature gathering after April 30.
20
            36.    The campaign has to gather 1.5 to two times the amount of required
21
     signatures due to strict requirements imposed by law that require the Secretary to strike
22
23   entire signature sheets and otherwise invalidate signatures. Thus, by July 2, the campaign
24   anticipated obtaining and filing 356,468 to 475,290 signatures with the Secretary.
25
            37.    It is not feasible or reasonable to expect the campaign to gather 237,645
26
27   valid signatures by July 2, 2020, much less a much higher amount to compensate for the

28   signatures that the Secretary inevitably throws out, under the current health crisis.


                                                   6
       Case 2:20-cv-00658-DWL Document 3 Filed 04/02/20 Page 7 of 7




 1          38.    The Secretary accepts electronic signatures for candidate petitions through

 2   its website, E-Qual, at apps.azsos.gov/equal. The Secretary has established a mechanism
 3
     through E-Qual to authenticate the personal information entered by the signer and retrieve
 4
 5   the signer’s voter registration record. This process ensures that only a qualified elector

 6   signs the candidate petition.
 7
            39.    This electronic process of obtaining signatures can be used during the
 8
     pandemic for the people’s right to sign initiatives, a right protected by the Arizona
 9
10   Constitution, is not infringed upon during the pandemic.
11          40.    Allowing for electronic signatures may allow Arizonans for Fair Election
12
     to continue its initiative efforts.   Otherwise, the pandemic, along with the strict
13
14   requirements for signature gathering during the pandemic, will have silence people’s vote.

15                                      FURTHER AFFIANT SAYETH NAUGHT.
16
17
18
19                                      ____________________________________
                                        Anabel Maldonado
20
                                        Arizonans for Fair Elections (AZAN)
21
22
23
24
25
26
27
28



                                                  7
